IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        :                           NO. 505
                              :
AMENDMENT OF SECTION 4 OF THE :                           JUDICIAL ADMINISTRATION
INTERNAL OPERATING PROCEDURES :
OF THE SUPREME COURT          :                           DOCKET
                              :
                              :




                                                  ORDER


PER CURIAM

       AND NOW, this 4th day of October, 2018, it is Ordered that Section 4 of the
Internal Operating Procedures of the Supreme Court is amended as set forth in the
attached form. The amendments shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.